Citation Nr: 1736320	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-23 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for right upper leg wound, to include wound residuals and scars.

2. Service connection for right foot condition.

3. Service connection for residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1972, including service in Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the issues on appeal. The Veteran testified before a decision review officer at his local RO in August 2011. A transcript of that hearing is of record.

In a September 2011 statement of the case, the RO reopened the Veteran's claim for service connection for an upper right leg wound. Although the Veteran claimed entitlement to service connection for "right thigh wound," a liberal review of his hearing transcript clarifies that in fact he seeks entitlement to service connection for a right upper leg wound, to include wound residuals and scars. See 38 C.F.R. § 20.202; Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (the Board is required to address all claims reasonably raised in all of his documents and oral testimony submitted prior to the Board's decision).  

The issues of entitlement to service connection for residuals of hepatitis C and right upper leg wound, to include wound residuals and scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed April 2002 rating decision denied the Veteran's claim for entitlement to service connection for right upper leg wound, to include wound residuals and scars.

2. The evidence associated with the claims file subsequent to the April 2002 denial of the claim for service connection for right upper leg wound, to include wound residuals and scars, is new and raises a reasonable possibility of substantiating the claim.

3. A right foot condition did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1. The April 2002 rating decision denying the Veteran's claim for service connection for right upper leg wound, to include wound residuals and scars, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received to reopen a claim of entitlement to service connection for right upper leg wound, to include wound residuals and scars. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A right foot condition was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated in September 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met, and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available service treatment records, service personnel records, VA treatment and examination reports, and statements in support of the claim. The Veteran was notified via correspondence dated August 2012 that treatment records from Temple VAMC from January 1973 to April 1999 were not available. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

An April 2002 rating decision denied the Veteran's claim of entitlement to service connection for right upper leg wound, to include wound residuals and scars, on a finding that the Veteran did not have a current diagnosis of a right leg disability. The Veteran did not appeal that decision.

With regards to the Veteran's petition to reopen the previously denied claim for entitlement to right upper leg wound, to include wound residuals and scars, evidence added to the claims file since the final April 2002 rating decision includes testimony the Veteran offered at a hearing before a Decision Review Officer at the RO in August 2011. At that time, the Veteran testified that he injured his right leg in service when he fell off a bulldozer and cut his leg, requiring stitches and resulting in a scar that was numb on occasion. Here, the Board finds that the Veteran's testimony concerning the in-service right leg injury and current scar with numbness constitutes new and material evidence, given that a current right leg disability was not found at the time of the April 2002 final rating decision. The new evidence suggests that the Veteran has a current right leg disability that may have been caused by in-service injury and thus relates to an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that the low threshold for reopening the claim has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, the new evidence is material, and the Veteran's claim for service connection for right upper leg wound, to include wound residuals and scars, is reopened.

III. Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303 (b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a), to include arthritis. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed. A right foot condition, however, is not a disease presumptively associated with Agent Orange herbicide exposure.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran. Washington v. Nicholson, 19 Vet. App. 362 (2005). In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer. 492 F.3d at 1377, n. 4. Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); See also 38 C.F.R. § 3.159(a)(2) (2016) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.). The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole. Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that his right foot condition is related to his active service. He further contends that his right foot condition was caused by a vehicle running over him in 1969 while in service, and all documentation of his foot injury in service was mistakenly labeled as a left foot injury instead of a right foot injury.

Service treatment records reflect a December 1970 report of left foot pain after dropping a 75 pound motor on it. The examining physician questioned if there was a possible fifth metatareal fracture. An in service orthopedic consultation for the Veteran's left foot dated November 1971 found no left foot abnormalities, and the x-ray taken was normal. The Veteran's September 1972 separation examination had no documentation of a right or left foot abnormality. 

Post-service medical treatment records show no treatment for a right foot condition, though an August 2010 treatment record documents the Veteran's contention that his foot was run over by a vehicle in service, and an April 2010 treatment record notes the Veteran experiencing right foot numbness due to low back pain.  

The Veteran was afforded a VA examination in December 2010. The examiner noted that the Veteran did not suffer from swelling, heat, redness, painful motion, tenderness, instability, or abnormal weight bearing. He did note the Veteran experienced pain, stiffness, weakness, and lack of endurance while standing and walking, though he qualified his findings by stating that the Veteran's inability to stand and walk for a long period of time was due to a hip condition and not the Veteran's feet. The examiner found no evidence of hallux valgus or rigidus, no vascular abnormality, no pes cavus, and no malunion or nonunion of the tarsal or metatarsal bones. X-ray images of the right foot were normal. The examiner took into consideration the Veteran's contentions that his foot was misdiagnosed in service, and opined that even if true, the Veteran did not currently have a residual right or left foot condition.    

At a hearing before a decision review officer in August 2011, the Veteran testified that his right foot was fractured in service after being run over by a Jeep, and he was immediately treated at the infirmary. He further testified that his foot was put into a cast for eight week afterwards. He also testified that he first sought treatment for his right foot condition in 1975 at the Temple, Texas, VAMC and was treated with valium at that time. 

After consideration of the evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a right foot condition. The Board finds the reports from the Veteran indicating a right foot condition since service to be less credible and probative due to inconsistency with the other evidence of record. Though the Veteran contends that his right foot condition manifested from a vehicular accident, no incident involving a vehicle running over either of the Veteran's feet or of either foot being casted because of injury is recorded in his service treatment records. Also, the Board finds the Veteran's contentions that his service treatment records inaccurately stated which foot was injured in service to be not credible, as entries from various physicians similarly and continually noted his left foot as injured. No records in the Veteran's service treatment records indicate any injury to or treatment of the right foot. Furthermore, the Veteran's post-service medical treatment records are silent as to any treatment or diagnosis of a right foot condition.

The Veteran's lay statements of record are competent insofar as they report symptomatology which is capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, to the extent that the Veteran asserts a nexus between his claimed right foot condition and his active duty, the Board finds them to be less probative, as the Veteran is not shown to possess expert knowledge which would enable him to render such a nexus opinion. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board gives greater probative weight to the December 2010 medical examiner's opinion as it is both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history and contentions, and having provided specific medical evidence for the opinions rendered. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Additionally, there is no probative evidence that a chronic right foot condition first manifested during active service or within one year of service discharge.  Thus, presumptive service connection is not warranted for this claimed condition. 38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Thus, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a right foot condition. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence has been presented to reopen the claim for entitlement for right upper leg wound, to include wound residuals and scars, and to that extent only the claim is granted. 

Service connection for right foot condition is denied.



REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

The Veteran has given testimony concerning an in-service incident which he contends resulted in his claimed right upper leg wound, that currently causes numbness in the area of a scar on his right thigh. To date, the Veteran has not been afforded a VA examination for his right upper leg wound, to include wound residuals and scars, resulting from an in-service incident in Vietnam. 

In light of the above considerations, the Board concludes that medical examination and opinion is needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for his right upper leg wound, to include wound residuals and scars. 38 U.S.C.A. § 5103A (West. 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of right upper leg wound, to include wound residuals and scars, found to be present. The examiner must provide a medical nexus opinion with respect to any right upper leg wound, to include wound residuals and scars, found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's right upper leg wound and must discuss the medical probabilities that any such disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

The Veteran also contends that he suffers from residuals of hepatitis C resulting from high risk activity during service in Vietnam, and service records are consistent with the Veteran's contention that he received a tattoo in service. The Veteran also contends he was exposed to possible blood exposure in Vietnam. He was diagnosed with hepatitis C in 2002. Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades. Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998. 

Given the Veteran's in-service risk factors for hepatitis C, he should be afforded a VA examination to obtain an opinion on the matter. The Board notes that a VA examination for the claimed hepatitis C disability was afforded to the Veteran in May 2013; however, the rationale given for that opinion was inadequate and merely stated that the condition was less likely than not related to service because military service does not obligate the acquiring of a tattoo.   

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his claimed hepatitis C and right upper leg wound, to include wound residuals and scars. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of the claimed disabilities. 

Following completion of the examination and review of the claims file, the examiner must provide a diagnosis for each residual of right upper leg wound, to include wound residuals and scars, found to be present. For each such diagnosis, and for the Veteran's diagnosed hepatitis C, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by or otherwise related to service. The examiner must discuss the Veteran's contentions in the context of any negative opinion.

Prior to the hepatitis C examination, the examiner must review VBA Fast Letter 04-13 (June 29, 2004). The examiner must discuss the Veteran's recognized hepatitis C risk factors during and after service. The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is related to his claimed in-service blood exposure, a tattoo he obtained during service, or is otherwise attributable to service. A complete rationale must be provided for the opinion.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claims in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


